NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                  SMITA A. PATEL,
                     Petitioner,
                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent,
                          AND

       UNITED STATES POSTAL SERVICE,
                 Intervenor.
              __________________________

                      2012-3113
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no. CH0353110410-I-1.
              ___________________________

               Decided: October 10, 2012
             ___________________________

   SMITA A. PATEL, Hoffman Estates, Illinois, pro se.

   CALVIN M. MORROW, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With him on the brief were JAMES M.
SMITA PATEL   v. MSPB                                    2


EISENMANN, General Counsel, and KEISHA DAWN BELL,
Deputy General Counsel.

    JOSEPH A. PIXLEY, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for Intervenor. With him on
the brief were STUART F. DELERY, Acting Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and
FRANKLIN E. WHITE, JR., Assistant Director.
               __________________________

    Before BRYSON, DYK, and MOORE, Circuit Judges.
PER CURIAM.


    Smita A. Patel appeals from the decision of the Merit
Systems Protection Board (Board) dismissing, for lack of
jurisdiction, her claim for restoration to duty following
partial recovery from a compensable on-the-job injury.
Patel v. U.S. Postal Serv., No. CH-0353-11-0410-I-1, slip
op. at 1 (M.S.P.B. Jan. 11, 2012). For the reasons
discussed below, we affirm.
    In December 2006, Ms. Patel suffered an on-the-job
injury to her knees while employed as a Supervisor of
Distribution Operations (SDO) at the United States
Postal Service (Agency) in Palatine, Illinois. On May 29,
2009, after receiving compensation and extensive
rehabilitative treatment for this injury, Ms. Patel
requested restoration to duty in her former position with
the Agency, subject to medical restrictions on her physical
activities. On June 9, 2009, the Agency denied Ms. Patel’s
request after determining that it could not accommodate
her medical restrictions in her previous position or in any
other available position at the Agency.
3                                       SMITA PATEL   v. MSPB


    Ms. Patel appealed the Agency’s decision to the Board,
contending that the Agency’s denial of her request for
restoration to duty was arbitrary and capricious. An
administrative judge (AJ) held a hearing in which Ms.
Patel and several witnesses testified. After considering
the hearing testimony and submitted evidence, the AJ
concluded that Ms. Patel had failed to establish that the
Agency’s denial of her request for restoration to duty was
arbitrary and capricious. More specifically, the AJ found
that Ms. Patel’s permanent medical restrictions required
no excessive twisting, turning, bending, sitting, stair
climbing, kneeling, or squatting; minimal standing;
minimal walking; and no lifting over five pounds. The
medical restrictions additionally required that Ms. Patel
perform only seated work and use a scooter and other
assistive devices for mobility. The AJ also found that the
SDO position requires “continuous walking and standing
to check mail and mail volume, and monitoring
employees’ performance” and “cannot be performed as
seated work.” Likewise, the AJ found that an SDO cannot
supervise employees from a motorized scooter and that
the Agency’s facilities “cannot accommodate a motorized
scooter.” Finally, the AJ found that the Agency had
considered available work within Ms. Patel’s medical
restrictions, including positions at facilities up to ninety
miles from the Palatine facility, and that no vacancies
were available that could accommodate those restrictions.
In conclusion, the AJ dismissed Ms. Patel’s appeal
because she failed to show that the Agency’s decision to
deny her request for restoration to duty was arbitrary and
capricious. The decision of the AJ became the final
decision of the Board on February 15, 2012.
    We have jurisdiction under 28 U.S.C. § 1295(a)(9).
We must affirm the Board’s decision unless it is “(1)
arbitrary, capricious, an abuse of discretion, or otherwise
SMITA PATEL   v. MSPB                                       4


not in accordance with law; (2) obtained without
procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial
evidence.” 5 U.S.C. § 7703(c). Whether the Board has
jurisdiction to adjudicate an appeal is a question of law,
which we review de novo. Stoyanov v. Dep’t of the Navy,
474 F.3d 1377, 1379 (Fed. Cir. 2007).
    In certain circumstances, an appeal to the Board from
an agency’s denial of restoration to duty is permitted by 5
C.F.R. § 353.304. To establish jurisdiction over such an
appeal, the petitioner must show, through preponderant
evidence: “(1) absence due to a compensable injury; (2)
sufficient recovery from the injury to return to duty on a
part time basis or in a less physically demanding position;
(3) agency denial of a request for restoration; (4) denial of
restoration rendered arbitrary and capricious by agency
failure to perform its obligation under 5 C.F.R. §
353.301(d).” Bledsoe v. Merit Sys. Prot. Bd., 659 F.3d
1097, 1104 (Fed. Cir. 2011). Agencies must make “every
effort to restore in the local commuting area, according to
the circumstances in each case, an individual who has
partially recovered from a compensable injury and who is
able to return to limited duty.” 5 C.F.R. § 353.301(d).
    In this appeal, Ms. Patel presents essentially the
same arguments she made to the Board. Ms. Patel
contends that the Agency’s decision was arbitrary and
capricious because she can perform the “essential
function” of her job according to the job restrictions “if [a]
scooter [is] provided.” Pet’r Br. 1. Ms. Patel further
contends that the requirements of her previous SDO
position can be performed from a scooter and that the
Agency did not look for positions “in other facilit[ies].” Id.
at 1-2.
5                                       SMITA PATEL   v. MSPB


     The Board addressed each of these issues and found
to the contrary. Relying on statements from Ms. Patel
and other witnesses, the Board found that the SDO
position involves “continuous walking and standing,”
including “walking up and down the aisles monitoring the
work of her subordinate employees.” Patel, No. CH-0353-
11-0410-I-1, at 4-5. The Board found that “the duties of
an SDO cannot be performed as seated work [because]
[t]he position requires the incumbent to constantly move
around the facility.” Id. at 5. The Board also found that
the Agency’s work aisles are very narrow and that
motorized equipment, such as a scooter, is prohibited. Id.
As a result, the Board found that Ms. Patel “cannot
supervise her employees from a scooter.” Id. at 6. Finally,
the Board found that the Agency looked unsuccessfully for
available work within Ms. Patel’s medical restrictions at
both its Palatine facility and other facilities up to ninety
miles away. Id. at 7. Because each of the Board’s fact
findings is supported by substantial evidence, we must
affirm. We have considered Ms. Patel’s other arguments
on appeal and find them to be without merit.
                       AFFIRMED
                          COSTS
    No costs.